In proceedings to invalidate petitions designating respondents-respondents as candidates in the Democratic Party primary election to be held on September 10, 1985 for certain party positions, the appeal is from three judgments of the Supreme Court, Westchester County (Beisheim, J.), all entered August 2, 1985, which dismissed the proceedings.
Judgments affirmed, without costs or disbursements (see, *1074Matter of Buhlmann v Le Fever, 83 AD2d 895, affd 54 NY2d 775). Brown, J. P., O’Connor, Weinstein, Kunzeman and Kooper, JJ., concur.